Exhibit 10.29

 

PROMISSORY NOTE

 

$19,000,000                                                                                                                                                           
March 15, 2002

 

                On April 1, 2003, or such earlier date as the indebtedness
evidenced by this Note may become due pursuant to Sections 2.2 or 6.2 ("Maturity
Date"), for value received, the undersigned, COMMERCE ONE OPERATIONS, INC., a
Delaware corporation (formerly known as Commerce One, Inc.) ("Borrower"),
promises to pay to the order of MICROSOFT CAPITAL CORPORATION ("Lender") at the
Payment Account (defined below), the principal sum of NINETEEN MILLION AND
00/100ths Dollars ($19,000,000).  Except as the context requires otherwise,
references to Borrower in Sections 4, 5 and 6 shall be deemed to include both
Commerce One Operations, Inc. and its parent company, Commerce One, Inc., a
Delaware corporation.

 

Section 1. Payment Terms.

 

                1.1.  Principal.  The actual principal amount at any time
outstanding and owing by the Borrower on account of this Note shall be the sum
stated above less all payments of principal actually received by Lender.  The
balance of the principal sum hereof outstanding on the Maturity Date shall be
due and payable on the Maturity Date.

 

                1.2.  Interest.  Borrower promises to pay interest (computed on
the basis of a year of 365 days for the actual number of days elapsed) to Lender
from the date hereof prior to the occurrence of an Event of Default under
Section 6.1(a) at the rate of seven percent (7%) per annum and after the
occurrence of an Event of Default under Section 6.1(a) (whether by lapse of
time, acceleration or otherwise) until paid in full at the rate of 10% per
annum.  Interest shall be payable in arrears quarterly on the last day of each
March, June, September and December (commencing March 29, 2002) and on the
Maturity Date, and after the Maturity Date upon demand.  The interest rate
payable on this Note shall be subject, however, to the limitation that such
interest rate shall never exceed the highest rate which Borrower may contract to
pay under applicable law.

 

                1.3.  Place and Application of Payments and Collections.  All
payments of principal and interest payable on this Note will be made to Lender
at the following account (the "Payment Account") no later than 11:00 a.m.
(Pacific Time) on the date any such payment is due and payable:

 

Account Name:

 

Microsoft Capital Corp.

Account #:

 

3049-7564

Bank:

 

Citibank N.A.

 

 

111 Wall Street

 

 

New York, NY  10013

ABA#:

 

021000089

 

                Subject to the provisions of the Collateral Documents, all
payments and collections received in respect of the indebtedness evidenced by
this Note and all proceeds of the Collateral Account or other collateral
received, in each instance, by Lender will be remitted to Lender and distributed
as follows:

 

(a)           first, to the payment of any outstanding reasonable costs and
expenses of a character which Borrower has agreed to pay under Section 7;

 

 

 

--------------------------------------------------------------------------------


 

(b)           second, to the payment of any outstanding interest due under this
Note;

 

(c)           third, to the payment of the principal of this Note; and

 

(d)           fourth, to Borrower or whoever may be lawfully entitled thereto.

 

Section 2. Prepayments.

 

                2.1.  Voluntary Prepayments.  Borrower will have the right to
prepay without premium or penalty, in whole or in part (but, if in part, then in
an amount not less than $1,000,000), this Note upon three (3) days prior written
notice to Lender.  Prepayments shall be applied in accordance with Section 1.3.

 

                2.2.  Mandatory Prepayments.  Borrower covenants and agrees to
prepay all indebtedness evidenced by this Note in the event Borrower's
unencumbered cash, cash equivalent and short-term investment reserves are less
than $125,000,000 (and for purposes of this Section and Section 5.2,
unencumbered cash, cash equivalent and short-term investment reserves will be
deemed to include the permitted collateral in the Collateral Account).

 

Section 3. Collateral.

 

                3.1.  Collateral.  The payment and performance of the
Liabilities (as defined in the Security Agreement) shall be secured by
collateral in the amount of $19,000,000 held at Bank of America, N.A. (the
"Bank") known as               (the "Collateral Account") pursuant to a Account
Pledge executed by Borrower in favor of Lender dated even date herewith (the
"Security Agreement") granting a security interest in the Collateral Account,
and subject to Collateral Account Notification and Acknowledgement among the
Bank, Borrower and Lender dated as of March 21, 2002 ( the "Account Control
Agreement").  The Security Agreement, the Account Control Agreement and any and
all other mortgages, deeds of trust, security agreements, assignments, financing
statements and other documents as shall from time to time secure the obligations
of this Note are each referred to herein as a "Collateral Document" and
collectively as the "Collateral Documents."

 

                3.2.  Further Assurances.  Borrower covenants and agrees that it
shall comply with all terms and conditions of each of the Collateral Documents
and that it shall, at any time and from time to time as requested by Lender,
execute and deliver such further instruments and do and perform such other acts
as Lender may reasonably deem necessary or desirable to provide for or protect
or perfect the liens granted under the Collateral Documents.

 

Section 4. Representations and Warranties.  Borrower represents and warrants to
Lender as follows:

 

                4.1.         Organization and Authority.  Borrower is duly
organized, validly existing and in good standing as a corporation under the laws
of the State of Delaware, has full and adequate corporate power to own its
property and conduct its business as now conducted.  Borrower has full right and
authority to execute, deliver and perform its obligations under this Note and
the Collateral Documents, and to grant to Lender the liens described in the
Collateral Documents.  This Note and the Collateral Documents have been duly
authorized, executed and delivered by Borrower and constitute valid and binding
obligations of Borrower enforceable in accordance with their terms except as
enforceability may be limited by bankruptcy, insolvency fraudulent conveyance or
similar laws affecting creditors' rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Note and the Collateral Documents
do not, nor does the performance or observance by Borrower of any of the matters
and things herein or therein provided for, contravene or constitute a material

 

 

 

2

--------------------------------------------------------------------------------


default under any provision of law or any judgment, injunction, order or decree
binding upon Borrower or any provision of the certificate of incorporation or
by-laws of Borrower or any covenant, indenture or agreement of or affecting
Borrower or any of its properties, or result in the creation or imposition of
any material lien on any property of Borrower except for the lien granted in
favor of Lender pursuant to the Collateral Documents.

 

                4.2.         Financial Reports.  The consolidated balance sheet
of Borrower and its Subsidiaries as at December 31, 2000, and the related
consolidated statements of income, retained earnings and cash flows of Borrower
and its Subsidiaries for the fiscal year then ended, and accompanying notes
thereto, which financial statements are accompanied by the audit report of Ernst
& Young, independent public accountants, and the unaudited interim consolidated
balance sheet of Borrower and its Subsidiaries as at October 31, 2001, and the
related consolidated statements of income, retained earnings and cash flows of
Borrower and its Subsidiaries for the nine (9) months then ended, heretofore
furnished to the Lenders, when read together fairly present in all material
respects the consolidated financial condition of Borrower and its Subsidiaries
as at said dates and the consolidated results of their operations and cash flows
for the periods then ended in conformity with generally accepted accounting
principles applied on a consistent basis; provided, however, that such interim
financial statements may not contain full footnotes as may be required by
generally accepted accounting principles.  Neither Borrower nor any Subsidiary
has contingent liabilities which are material to Borrower and its Subsidiaries,
taken as a whole, other than as indicated on such financial statements (or the
footnotes thereto) or, with respect to future periods, on the financial
statements (or the footnotes thereto) furnished to the Securities and Exchange
Commission.

 

                4.3.         No Material Adverse Change.  Since December 31,
2001, there has been no change in the condition (financial or otherwise) of
Borrower and its Subsidiaries, taken as a whole, except (a) those occurring in
the ordinary course of business, none of which individually or in the aggregate
have been materially adverse and (b) to the extent they may be deemed material,
the matters disclosed in Borrower's press releases dated January 22, 2002 and
the publicly reported and announced changes in the Borrower's relationship with
SAP AG and SAP Markets.

 

                4.4.         Litigation and Other Controversies.  There is no
litigation or governmental proceeding or labor controversy pending, nor to the
knowledge of Borrower threatened, against Borrower or any Subsidiary which could
reasonably be expected to (a) impair the validity or enforceability of, or
impair the ability of Borrower to perform its obligations under, this Note or
any Collateral Document or (b) result in any material adverse change in the
financial condition, business or operations of Borrower and its Subsidiaries,
taken as a whole.

 

                4.5.         Approvals.  No authorization, consent, license, or
exemption from, or filing or registration by Borrower with, any court or
governmental department, agency or instrumentality, nor any approval or consent
of the stockholders of Borrower or any other person or entity, is or will be
necessary to the valid execution, delivery or performance by Borrower of this
Note or any Collateral Document.

 

                4.6.         Cash Reserve Accounts.  Borrower's unencumbered
cash, cash equivalents and short-term investments are currently held with the
financial institutions and in the accounts identified on Schedule 4.6 to this
Note (the "Cash Reserve Accounts").

 

                4.7.         No Default.  No Event of Default has occurred and
is continuing.

 

Section 5. Covenants.  Borrower agrees that, so long as any indebtedness remains
unpaid under this Note:

 

                5.1.         Financial Reporting.  Borrower shall, and shall
cause each Subsidiary to, maintain a standard system of accounting in accordance
with GAAP and shall furnish to Lender:

 

 

3

--------------------------------------------------------------------------------


 

                (a)           as soon as available and in any event within 90
days after the end of each fiscal year of Borrower a consolidated balance sheet
of Borrower and its Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all prepared in accordance with generally accepted accounting
principles applied on a consistent basis and certified by independent public
accountants of nationally recognized standing;

 

                (b)           as soon as available and in any event within 45
days after the end of each of the first three quarters of each fiscal year of
the Borrower a consolidated balance sheet of Borrower and its Subsidiaries as of
the end of such quarter and the related consolidated statements of income and
cash flows for such quarter and for the portion of Borrower's fiscal year ended
at the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower's previous fiscal year, all in reasonable detail and duly certified
(subject to normal year-end adjustments) by the chief financial officer of
Borrower as having been prepared in accordance with generally accepted
accounting principles applied on a consistent basis: provided, however, that
such financial statements shall not be required to contain full footnotes as may
be required by generally accepted accounting principles; and

 

                (c)           promptly upon the Borrower's obtaining knowledge
of any Event of Default, a certificate of the chief financial officer of the
Borrower setting forth the details thereof and any action that the Borrower is
taking or proposes to take with respect thereto.

 

                Reports required to be delivered pursuant to Sections 5.1(a) or
(b) above shall be deemed to have been delivered on the date on which Borrower
posts such reports on its website on the Internet at www.commerceone.com or such
other website address of Borrower as to which it may have notified the Lender,
or when such report is posted on the Securities and Exchange Commission's
website at www.sec.gov; provided that (x) such reports otherwise comply with the
requirements of Sections 5.1(a) or (b) above, as applicable, (y) Borrower shall
deliver paper copies of such reports to Lender upon Lender's request, continuing
until such time as the Lender may give notice to Borrower that it may cease
delivering paper copies, subject to this paragraph, and Borrower shall notify
Lender of the posting of any such new reports.

 

                5.2.  Unencumbered Cash  Borrower will keep its unencumbered
cash, cash equivalent and short-term investment reserves in the Cash Reserve
Accounts. Borrower will direct each financial institution maintaining a Cash
Reserve Account to copy Lender on any account statements (which account
statements shall be delivered not less often than monthly) and, in the event
unencumbered cash, cash equivalent and short-term investment reserves are less
than $185,000,000 as of the date of the current balance provided in any account
statement (for purposes of this Section, unencumbered cash, cash equivalent and
short-term investment reserves will be deemed to include the permitted
collateral in the Collateral Account), direct each such financial institution to
provide Lender access to daily account balances with respect to any Cash Reserve
Account. Borrower may change Cash Reserve Accounts by updating Schedule 4.6 and
directing the relevant financial institution to copy Lender on account
statements and, if applicable, direct the relevant financial institution to
provide Lender access to daily account balances with respect to any Cash Reserve
Account.

 

Section 6. Events of Default and Their Effect.

 

                Section 6.1 Events of Default.  Each of the following shall
constitute an "Event of Default" under this Note:

 

4

--------------------------------------------------------------------------------


(a)           Payment Default.  Borrower fails to pay when due principal or
interest of this Note or any other of the liabilities due Lender by Borrower in
connection with this Note or any Collateral Document.

 

(b)           Breach of Other Covenants or Failure of any Condition.  Borrower
fails to perform, keep or observe any provision (not involving a payment
obligation) or condition contained in this Note or any Collateral Document and
fails to cure the failure within 30 days after Lender notifies Borrower of such
failure (except for a breach under Section 5.2, in which case the cure period
will be a period of seven days after Lender notifies Borrower that it has been
denied access to the amount of the daily balance of a Cash Reserve Account after
rightfully requesting such access).

 

(c)           Misrepresentation.  Any representation or warranty made by
Borrower in this Note or in any Collateral Document, or in any certificate
furnished by it pursuant hereto or thereto, proves untrue in any material
respect as of the date of the issuance or making thereof.

 

(d)           Unenforceability.  This Note or any Collateral Document shall for
any reason not be or shall cease to be in full force and effect, declared to be
null and void, or any of the Collateral Documents shall for any reason fail to
create a valid and perfected first priority lien in favor of Lender in any
collateral purported to be covered thereby.

 

(e)           Bankruptcy, Etc.  Borrower consolidates, dissolves or liquidates
or takes an equivalent action, or an involuntary petition is filed under any
federal or state bankruptcy, reorganization, insolvency, moratorium or similar
statute against Borrower or a custodian, receiver, trustee, assignee for the
benefit of creditors or other similar official is appointed to take possession,
custody, or control of the property of Borrower, unless such petition or
appointment is set aside or withdrawn or ceases to be in effect within 30 days
from the date of said filing or appointment; or Borrower becomes insolvent or
admits in writing its inability to pay its debts as they mature, or files any
petition or action for relief relating to any bankruptcy, reorganization,
insolvency or moratorium law, or any other law or laws for the relief of, or
relating to, debtors; or Borrower makes an assignment for the benefit of
creditors or enters into an agreement of composition with its creditors; or
Borrower fails generally to pay its debts as they become due; or Borrower fails
to have discharged within 30 days any judgment, execution, garnishment or
attachment of such consequence as could materially impair the ability of
Borrower to carry on its operations as presently conducted; or

 

(f)            Creditor or Forfeiture Proceedings.  Commencement of foreclosure
or forfeiture proceedings, self-help, repossession or any other method, by any
creditor of Borrower other than Lender or by any governmental agency against the
Collateral, as defined in the Security Agreement, or any other collateral
securing the indebtedness evidenced by this Note, including any garnishment of
or levy upon Lender for obligations of Borrower.

 

                Section 6.2. Effect of Event of Default.  If any Event of
Default described in Sections 6.1 (e) or 6.1 (f) shall occur, all indebtedness
evidenced by this Note shall immediately become due and payable, all without
presentment, demand or notice of any kind; and, in the case of any other Event
of Default, Lender may declare this Note and all indebtedness evidenced by this
Note to be due and payable, all without presentment, demand or notice of any
kind.

 

Section 7. Costs and Expenses; Set-off.  Borrower agrees to pay to the holder of
this Note all expenses incurred or paid by such holder in connection with the
collection of this Note and the enforcement of rights under any Collateral
Document. Borrower waives and shall not have any set-off rights against Lender
with respect to the indebtedness evidenced by this Note.

 

5

--------------------------------------------------------------------------------


Section 8. Definitions.  As used in this Note, the following capitalized terms
shall have the following meanings:

 

                "Subsidiary" means any entity more than 50% of the outstanding
ordinary voting shares or other equity interests of which is at the time
directly or indirectly owned by Borrower, by one or more of its Subsidiaries, or
by Borrower and one or more of its Subsidiaries.

 

Section 9. Waivers; Governing Law; Severability.  Borrower hereby waives
presentment and notice of dishonor. No delay by Lender in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by Lender of any right or remedy shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. It is agreed that
this Note and all the rights and remedies of the holder hereof shall be
construed in accordance with and governed by the laws of Nevada. If any part of
this Note is unenforceable, that will not make any other part unenforceable.

 

Section 10. Submission to Jurisdiction; Waiver of Jury Trial.  EACH OF BORROWER
AND ANY HOLDER HEREOF SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA AND OF ANY NEVADA STATE COURT
SITTING IN WASHOE COUNTY, NEVADA. FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS NOTE, THE COLLATERAL DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

[remainder of page left intentionally blank; signature page follows]

 

 

 

 

 

6

--------------------------------------------------------------------------------


                EACH OF BORROWER AND ANY HOLDER HEREOF WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
NOTE, THE COLLATERAL DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

 

 

 

COMMERCE ONE OPERATIONS, INC.

 

 

 

 

 

 

 

 

/s/ Peter Pervere

 

By:

Peter Pervere

 

Its:

SVP

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------